Exhibit 10.2

﻿

﻿

Effective September 30, 2020

Brett Shepard, Chief Accounting Officer

BBX Capital Corporation

401 East Las Olas Boulevard

Suite 800

Fort Lauderdale, Florida 33301

Re:Senior Secured Loan Facility in the amount of $50,000,000.00 made on March 6,
2018 (the "Loan") by IBERIABANK, a division of First Horizon Bank, a Tennessee
state-chartered bank, formerly known as IBERIABANK, a Louisiana state-chartered
bank, in its capacity as Administrative Agent and a Lender and BBX CAPITAL
CORPORATION, a Florida corporation, FOOD FOR THOUGHT RESTAURANT GROUP-FLORIDA,
LLC, a Florida limited liability company, BBX CAPITAL FLORIDA LLC, a Florida
limited liability company, WOODBRIDGE HOLDINGS CORPORATION, a Florida
corporation, formerly known as WOODBRIDGE HOLDINGS, LLC, a Florida limited
liability company and BBX SWEET HOLDINGS, LLC, a Florida limited liability
company, collectively, as Borrowers

Dear Brett:

In connection with the above referenced Loan, the Borrowers have requested that
the Lender terminate and close out the Loan effective as of September 30, 2020.
 This letter shall serve as Lender's confirmation of the termination and closing
out of the Loan effective as of September 30, 2020, the returning of the "Notes"
(as hereinafter defined) and other "Loan Documents" (as hereinafter defined) and
the release and return of the "Stock Certificate" (as hereinafter defined).

In furtherance of the foregoing, please note that effective as of September 30,
2020:

1.



The Loan is hereby terminated and,  except with respect to any terms and
conditions of that certain Loan and Security Agreement dated March 6, 2018 by
and between the parties set forth above, as amended by that certain Loan
Extension and Modification Agreement dated July 17, 2019, by and between the
parties set forth above (collectively, and as further amended, the "Loan
Agreement") and any of the other "Loan Documents" as defined in the Loan
Agreement, which, by their express terms shall survive the expiration and/or
termination of the Loan, the Borrowers shall not have any further obligations
and/or liabilities under the Loan and the Loan Documents. 

2.



BBX Capital Corporation, a Florida corporation ("BBX Capital") is hereby
released from its liabilities and obligations under that certain Pledge and
Security Agreement dated March 6, 2018 made by BBX Capital in favor of Lender,
as



 



--------------------------------------------------------------------------------

 

Letter to Brett Sheppard, CAO, BBX Capital Corporation

Effective September 30, 2020

Page 2

amended and restated by that certain Amended and Restated Pledge and Security
agreement dated July 17, 2019 made by BBX in favor of Lender  (collectively, the
"Pledge Agreement"), which Pledge Agreement is hereby terminated and rendered of
no further force and/or effect  (except with respect to any terms and conditions
of the Pledge Agreement, which, by their express terms shall survive the
expiration and/or termination of the Loan).  

3.



No later than five (5) business days from the date of this letter, Lender shall
return to Borrowers the following:

(a)



the original Revolving Promissory Note dated March 6, 2018 in the original
principal amount of $35,000,00.00 made by Borrower and payable to Lender and
marked "Paid in Full";

(b)



the original Revolving Promissory Note dated March 6, 2018 in the original
principal amount of $15,000,00.00 made by Borrower and payable to City National
Bank of Florida  and marked "Paid in Full";

(c)



the original Stock Certificate No. 004 representing 14,500 shares of common
stock in Woodbridge Holdings Corporation, a Florida corporation (the "Stock
Certificate"); and

(d)



the original Pledge Agreement.

Please evidence your agreement and acceptance to the terms and condition of this
letter by having each Borrower sign and date in the applicable space below its
respective signature block on the following page.

This letter may be executed in multiple counterparts, each of which shall
constitute an original, but all of which shall constitute one document.

﻿

IBERIABANK, a Louisiana state-chartered bank, as Administrative Agent and a
Lender

﻿

 

﻿

By:/s/J. Scott McCleneghen

J. Scott McCleneghen,

Executive Vice President

﻿

[BORROWERS' SIGNATURES APPEAR ON FOLLOWING PAGE]





 



--------------------------------------------------------------------------------

 

Letter to Brett Sheppard, CAO, BBX Capital Corporation

Effective September 30, 2020

Page 3



﻿

 

﻿

BORROWER:

 

BORROWER:

BBX CAPITAL CORPORATION, a Florida corporation

FOOD FOR THOUGHT RESTAURANT GROUP-FLORIDA, LLC, a Florida limited liability
company

﻿

 

By:/s/Raymond S. Lopez

Raymond S. Lopez, Executive Vice President and Chief Financial Officer

Date: September 29, 2020

By:/s/Raymond S. Lopez

Raymond S. Lopez

Chief Financial Officer

Date: September 29, 2020

﻿

﻿

﻿

 

BORROWER:

BORROWER:

BBX CAPITAL FLORIDA LLC, a Florida limited liability company

WOODBRIDGE HOLDINGS CORPORATION, a Florida corporation, formerly known as
WOODBRIDGE HOLDINGS, LLC, a Florida limited liability company

﻿

 

By: Raymond S. Lopez

Raymond S. Lopez

Chief Financial Officer

Date: September 29, 2020

By: Raymond S. Lopez

Raymond S. Lopez

Chief Financial Officer and Treasurer

Date: September 29, 2020

﻿

﻿

﻿

 

BORROWER:

LENDER:

BBX SWEET HOLDINGS, LLC, a Florida limited liability company

CITY NATIONAL BANK OF FLORIDA, a national banking association

By:/s/ Raymond S. Lopez

Raymond S. Lopez

Chief Financial Officer

Date: September 29, 2020

By:/s/ Barbara Burke

Print Name: Barbara Burke

Title: Managing Sr. Vice President

Date: September 29, 2020

﻿



 



--------------------------------------------------------------------------------